Exhibit 99.1 Scotiabank reports fourth quarter and 2014 results Scotiabank’s 2014 audited annual consolidated financial statements and accompanying Management’s Discussion & Analysis (MD&A) will be available today at www.scotiabank.com, along with the supplementary financial information and regulatory capital disclosure reports, which includes fourth quarter financial information. All amounts are in Canadian dollars and are based on our audited annual consolidated financial statements and accompanying MD&A for the year ended October 31, 2014 and related notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Additional information relating to the Bank, including the Bank’s Annual Information Form, can be found on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC’s website at www.sec.gov. Reported Basis: Fiscal 2014 Highlights • Net income of $7,298 million, up 10% from last year • Earnings per share (diluted) of $5.66 versus $5.11, up 11% • Annual dividends per share of $2.56, compared to $2.39, an increase of 7% Fourth Quarter Highlights (versus Q4, 2013) • Net income of $1,438 million, down 14% from $1,676 million • Earnings per share (diluted) of $1.10 compared to $1.29 • Return on Equity (ROE) of 11.9%, compared to 15.8% last year • Quarterly dividend of 66 cents per common share Fourth Quarter Highlights (versus Q4, 2013), excluding notable items(1) • Net income of $1,703 million, up 2% from $1,676 million • Earnings per share (diluted) of $1.32 compared to $1.29 • ROE of 14.4% compared to 15.8% last year Fiscal 2014 Performance versus medium-term Objectives: The Bank’s performance with respect to its medium-term financial and operational objectives was as follows (2014 performance excluding 2014 notable items(1), is reflected in parentheses): 1. Earn an ROE of 15% to 18%. For the full year, Scotiabank earned an ROE of 16.1% (15.5%) 2. Generate growth in EPS (diluted) of 5% to 10%. The year-over-year EPS growth was 11% (8%) 3. Maintain positive operating leverage. Scotiabank’s performance was 2.8% (2.0%) 4. Maintain strong capital ratios. With a Common Equity Tier 1 ratio of 10.8%, Scotiabank’s capital ratios remain strong. 1 See table of Notable Items below 1 Toronto, December 5, 2014 – For the full year Scotiabank reported net income of $7,298 million in 2014 compared with net income of $6,610 million in 2013. Adjusting for notable items, net income was $7,008 million compared with net income of $6,520 million in 2013. Diluted earnings per share were $5.66, compared to $5.11 in 2013. This year had a net benefit of 23 cents per share(2), while last year’s results benefited 7 cents per share from non-recurring items in International Banking. Adjusting for all these items, diluted earnings per share were $5.43, an increase of 8%. Scotiabank reported net income for the fourth quarter ended October 31, 2014 of $1,438 million, down 14% from $1,676 million for the same period last year. Diluted earnings per share (EPS) were $1.10, compared to $1.29 last year. Return on equity was 11.9%, compared to 15.8% from last year. Adjusting for the notable items in the quarter(2), net income was $1,703 million, up 2% from last year, diluted earnings per share (EPS) were $1.32, and ROE was 14.4%. A dividend of 66 cents per common share was announced. “It was another good year with net income of $7.3 billion,” said Brian Porter, Scotiabank President and CEO. “Over the last year we’ve taken some important steps to become an even better bank. We are focused on providing an improved banking experience for our customers while reducing structural costs, in part by simplifying our operating model. “Canadian Banking reported fourth quarter net income of $483 million. Excluding certain notable items, Canadian Banking generated solid earnings of $556 million, mainly driven by good top-line revenue growth. We saw good growth in retail lending volumes, strong growth in fee and commission revenues and improved mortgage spreads which were partly offset by an increase in provision for credit losses and expenses. “International Banking reported results of $265 million this quarter. This reflects strong asset and deposit growth in Latin America, an improved interest margin, and higher related fees, primarily offset by higher provision for credit losses related to a small number of accounts mainly in the hospitality portfolio in the Caribbean and the notable items(2) in the quarter. While there is some moderation in economic growth in some of our key markets, we are well positioned to participate in the recovery of these markets. “Global Wealth & Insurance had a strong fourth quarter with earnings of $313 million. Double digit earnings growth across our core wealth and insurance businesses was achieved this quarter compared to last year. Wealth businesses benefitted from higher net sales, new customer acquisition and favourable market conditions. “Global Banking and Markets’ earnings in the fourth quarter were $327 million. Diversified performance, led by stronger results in investment banking, equities and Canadian lending, was somewhat offset by softer performance in certain capital markets businesses. “Our strong capital position allows us to grow by investing in our existing business, and where opportunities present, acquisitions that complement our existing footprint and add scale to our business. 2 See table of Notable Items below 2 “We expect our earnings growth to moderate somewhat in 2015 as a result of a continued low rate environment and ongoing investments in technology and other business initiatives. These investments will drive improvements in our customers’ experience while generating ongoing operational efficiencies. The headwinds that we have experienced over the last few quarters are likely to persist into the first half of 2015, with more robust growth expected in the latter part of the year. Overall, I am confident that the Bank is on the right track and is well positioned to drive even greater value for our shareholders over the medium and long-term.” Notable Items For the three months ended For the year ended October 31 July 31 October 31 October 31 Notes Pre-tax After-tax EPS Impact Pre-tax After-tax EPS Impact Pre-tax After-tax EPS Impact Pre-tax After-tax EPS Impact Gain on sale Sale of holdings in CI Financial Corp. 1 $ - $ - - $ - $ - $ - Sale of subsidiary by Thanachart Bank - Restructuring charges 2 ) ) ) - - - ) Provision for credit losses Unsecured bankrupt retail accounts in Canada 3 ) ) ) - - - ) ) ) - - - Valuation adjustments Funding valuation adjustment 4 ) ) ) - - - ) ) ) - - - Revaluation of monetary assets in Venezuela 5 ) ) ) - - - ) ) ) - - - Acquisition-related receivables in Puerto Rico - ) ) ) Legal provisions 6 ) ) ) - - - ) ) ) - - - Total $ ) $ ) $ ) $ 76 $ 90 $ By Business Line Canadian Banking $ ) $ ) $ - $ - $ ) $ ) $ - $ - International Banking ) ) - - ) ) 76 90 Global Wealth & Insurance ) (8 ) - - Global Banking & Markets ) ) 28 21 ) ) - - Other ) ) - - ) ) - - Total $ ) $ ) $ ) $ 76 $ 90 $ By Consolidated Statement of Income line Trading revenues $ ) $ ) $ - $ - $ ) $ ) $ - $ - Other operating income - other ) ) Other Operating income / Total Revenue ) ) Provision for credit losses ) ) - - ) ) - - Operating expenses ) ) - - ) Total $ ) $ ) $ ) $ 76 $ 90 $ Notes (1) Sale of majority of Bank’s holding in CI Financial Corp. In the third quarter of 2014, the Bank sold a majority of its holding in CI Financial Corp. resulting in an after-tax gain of $555 million ($643 million pre tax) or 45 cents per share. This included an after-tax unrealized gain of $152 million on the reclassification of the Bank’s remaining investment in CI Financial Corp. to available-for-sale securities. (2) Restructuring charges The Bank recorded restructuring charges of $148 million ($110 million after tax), the majority relating to employee severance charges. These charges will drive greater operational efficiencies. In Canada, the charges relate to recent initiatives to centralize and automate several mid-office branch functions, as well as reductions in required wealth management operational support. In International Banking, the charges are primarily for closing or downsizing approximately 120 branches, which will allow us to focus on high-growth markets, minimize branch overlap, and realize synergies resulting from recent acquisitions. The Bank also made a series of changes to simplify its leadership structure and operating model, recorded in the Other segment. (3) Provision for credit losses The Bank changed its write-off policy on unsecured bankrupt retail accounts in Canada in order to accelerate write-offs upon notification of a bankruptcy filing. As a result, a charge of $62 million ($46 million after tax) was recorded. (4) Funding valuation adjustment During the fourth quarter of 2014, the Bank enhanced the fair value methodology and recognized a funding valuation adjustment (FVA) charge of $30 million ($22 million after tax), to reflect the implied funding cost on uncollateralized derivative instruments. (5) Venezuela Venezuela has been designated as hyper-inflationary and measures of exchange controls have been imposed by the Venezuelan government. These restrictions have limited the Bank’s ability to repatriate cash and dividends out of Venezuela. The Bank’s Venezuelan Bolivar (VEF) exposures include its investment in Banco del Caribe, and unremitted dividends and other cash amounts (“monetary assets”) in Venezuela. During the year, two new exchange rates have been announced by the Venezuelan government, SICAD 1 (1 USD to 11 VEF) and SICAD II (1 USD to 50 VEF). The official exchange rate, as published by the Central Bank of Venezuela, is 1 USD to 6.3 VEF. Currently, the Bank has concluded that the SICAD II is the most likely rate that will be available to the Bank for any future remittances. As at October 31, 2014, the Bank has remeasured its net investment and monetary assets at the SICAD II rate. As a result, the Bank has recorded a charge of $47 million in the Consolidated Statement of Income representing the revaluation impact on the monetary assets and a reduction in carrying value of the net investment of $129 million has been charged to Other Comprehensive Income. (6) Legal provision The Bank recorded a legal provision of approximately $55 million ($40 million after tax) related to certain ongoing legal claims. 3 Financial Highlights As at and for the three months ended For the year ended October 31 July 31 October 31 October 31 October 31 (Unaudited) Operating results ($ millions) Net interest income Net interest income (TEB(2)) Non-interest revenue Non-interest revenue (TEB(2)) Total revenue Total revenue (TEB(2)) Provision for credit losses Operating expenses Provision for income taxes Provision for income taxes (TEB(2)) Net income Net income attributable to common shareholders Operating performance Basic earnings per share ($) Diluted earnings per share ($) Adjusted diluted earnings per share (2)($) Return on equity(2)(%) Productivity ratio (%) (TEB(2)) Core banking margin (%) (TEB (2)) Financial position information ($ millions) Cash and deposits with financial institutions Trading assets Loans Total assets Deposits (3) Common equity Preferred shares Assets under administration(2) Assets under management(2) Capital measures(1) Common Equity Tier 1 (CET1) capital ratio (%) Tier 1 capital ratio (%) Total capital ratio (%) Assets-to-capital multiple CET1 risk-weighted assets ($ millions) (4) Credit quality Net impaired loans ($ millions) (5) Allowance for credit losses ($ millions) Net impaired loans as a % of loans and acceptances (5) Provision for credit losses as a % of average loans and acceptances (annualized) Common share information Share price ($) (TSX) High Low Close Shares outstanding (millions) Average - Basic Average - Diluted End of period Dividends per share ($) Dividend yield(6)(%) Market capitalization ($ millions) (TSX) Book value per common share ($) Market value to book value multiple Price to earnings multiple (trailing 4 quarters) Other information Employees Branches and offices (1) Certain prior period amounts are retrospectively adjusted to reflect the adoption of new and amended IFRS standards (IFRS 10 and IAS 19) in 2014. Capital measures have not been restated for the new IFRS standards as they represent the actual amounts in that period for regulatory purposes. (2) Refer to Non-GAAP measures section of this press release for a discussion of these measures. (3) Prior period amounts have been restated to conform with current period presentation. (4) As at October 31, 2014 credit valuation adjustment (CVA) risk-weighted assets were calculated using scalars of 0.57, 0.65 and 0.77 to compute CET1 capital ratio, Tier 1 and Total capital ratio, respectively. (5) Excludes Federal Deposit Insurance Corporation (FDIC) guaranteed loans related to the acquisition of R-G Premier Bank of Puerto Rico. (6) Based on the average of the high and low common share price for the period. 4 Forward-looking Statements Our public communications often include oral or written forward-looking statements. Statements of this type are included in this document, and may be included in other filings with Canadian securities regulators or the U.S. Securities and Exchange Commission, or in other communications. All such statements are made pursuant to the “safe harbour” provisions of the U.S. Private Securities Litigation Reform Act of 1995 and any applicable Canadian securities legislation. Forward-looking statements may include, but are not limited to, statements made in this document, and the Management’s Discussion and Analysis in the Bank’s 2014 Annual Report under the headings “Overview-Outlook,” for Group Financial Performance “Outlook,” for each business segment “Outlook” and in other statements regarding the Bank’s objectives, strategies to achieve those objectives, expected financial results (including those in the area of risk management), and the outlook for the Bank’s businesses and for the Canadian, U.S. and global economies. Such statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “intent,” “estimate,” “plan,” “may increase,” “may fluctuate,” and similar expressions of future or conditional verbs, such as “will,” “should,” “would” and “could.” By their very nature, forward-looking statements involve numerous assumptions, inherent risks and uncertainties, both general and specific, and the risk that predictions and other forward-looking statements will not prove to be accurate. Do not unduly rely on forward-looking statements, as a number of important factors, many of which are beyond our control, could cause actual results to differ materially from the estimates and intentions expressed in such forward-looking statements. These factors include, but are not limited to: the economic and financial conditions in Canada and globally; fluctuations in interest rates and currency values; liquidity; significant market volatility and interruptions; the failure of third parties to comply with their obligations to us and our affiliates; the effect of changes in monetary policy; legislative and regulatory developments in Canada and elsewhere, including changes in tax laws; the effect of changes to our credit ratings; amendments to, and interpretations of, risk-based capital guidelines and reporting instructions and liquidity regulatory guidance; operational and reputational risks; the risk that the Bank’s risk management models may not take into account all relevant factors; the accuracy and completeness of information the Bank receives on customers and counterparties; the timely development and introduction of new products and services in receptive markets; the Bank’s ability to expand existing distribution channels and to develop and realize revenues from new distribution channels; the Bank’s ability to complete and integrate acquisitions and its other growth strategies; changes in accounting policies and methods the Bank uses to report its financial condition and financial performance, including uncertainties associated with critical accounting assumptions and estimates (See “Controls and Accounting Policies - Critical accounting estimates” in the Bank’s 2014 Annual Report, as updated by quarterly reports); the effect of applying future accounting changes (See “Controls and Accounting Policies - Future accounting developments” in the Bank’s 2014 Annual Report, as updated by quarterly reports); global capital markets activity; the Bank’s ability to attract and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure; unexpected changes in consumer spending and saving habits; technological developments; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; increasing cyber security risks which may include theft of assets, unauthorized access to sensitive information, or operational disruption; consolidation in the Canadian financial services sector; competition, both from new entrants and established competitors; judicial and regulatory proceedings; acts of God, such as earthquakes and hurricanes; the possible impact of international conflicts and other developments, including terrorist acts and war on terrorism; the effects of disease or illness on local, national or international economies; disruptions to public infrastructure, including transportation, communication, power and water; and the Bank’s anticipation of and success in managing the risks implied by the foregoing. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s financial results, businesses, financial condition or liquidity. These and other factors may cause the Bank’s actual performance to differ materially from that contemplated by forward-looking statements. For more information, see the “Risk Management” section starting on page 65 of the Bank’s 2014 Annual Report. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2014 Annual Report under the heading “Overview-Outlook,” as updated by quarterly reports; and for each business segment “Outlook”. The “Outlook” sections in this document are based on the Bank’s views and the actual outcome is uncertain. Readers should consider the above-noted factors when reviewing these sections. The preceding list of important factors is not exhaustive. When relying on forward-looking statements to make decisions with respect to the Bank and its securities, investors and others should carefully consider the preceding factors, other uncertainties and potential events. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. Additional information relating to the Bank, including the Bank’s Annual Information Form, can be located on the SEDAR website at www.sedar.com and on the EDGAR section of the SEC’s website at www.sec.gov. December 5, 2014 5 Notable Business Highlights • Scotiabank was recognized as one of the “World’s Best Multinational Workplaces” by the Great Place to Work® Institute. Scotiabank is the first Canadian company to receive this honour. Employers were partly chosen based on employee comments and feedback. Serving Customers • The Bank is making online trading for investors easier with new enhancements to the Scotia iTRADE Android and BlackBerry trading apps. The new features give customers quick access to research, such as analyst ratings, quotes and an easy view of enrolled investments. • Scotiabank acted as financial advisor to Manulife Financial Corporation on its approximately $4.0 billion acquisition of Standard Life plc’s Canadian business and was sole bookrunner on the related $1.8 billion bought deal equity financing. The proposed transaction is expected to close in the first quarter of 2015. • To make it easier for our customers in Peru to bank with Scotiabank, we expanded our Automated Banking Machine network by adding 64 new ABMs throughout the country. • Scotiabank acted as financial advisor to Veresen Inc. on its US$1.425 billion acquisition of Global Infrastructure Partners’ 50% convertible preferred interest in the Ruby pipeline system. Additionally, Scotiabank acted as sole underwriter on $2.1 billion of committed credit facilities and sole bookrunner on the $920 million subscription receipt equity financing. Recognized for success • Scotia Fondos, S.A. de C.V. in Mexico received three 5-star rankings in the 2014 “Best Funds” annual ranking, published by Standard & Poor’s and Expansión magazine. • Scotiabank won the 2014 World Finance Best Banking Group: Canada award, in recognition of its excellent service and financial performance within all or most of its divisions. • The Banker Magazine recognized Scotiabank as Bank of the Year in Antigua, Bahamas, Barbados, Belize, Grenada, Guyana, Jamaica and Trinidad and Tobago. Scotiabank’s Bright Future program in action • The Canadian Council for Aboriginal Business (CCAB) recognized Scotiabank with the Progressive Aboriginal Relations (PAR) Gold rating which recognizes companies that have demonstrated effective programs and policies to maximize involvement with the Canadian Aboriginal community. • To help school children in the Dominican Republic, Scotiabank employees raised money to provide books, school supplies, computers and furniture to more than 90 schools in the country benefiting more than 10,000 students. 6 Non-GAAP Measures The Bank uses a number of financial measures to assess its performance. Some of these measures are not calculated in accordance with Generally Accepted Accounting Principles (GAAP), which are based on International Financial Reporting Standards (IFRS), are not defined by GAAP and do not have standardized meanings that would ensure consistency and comparability between companies using these measures. These non-GAAP measures are used throughout this report and defined below. Assets under administration (AUA) AUA are assets administered by the Bank which are beneficially owned by clients and therefore not reported on the Bank’s Consolidated Statement of Financial Position. Services provided for AUA are of an administrative nature, such as trusteeship, custodial, safekeeping, income collection and distribution, securities trade settlements, customer reporting, and other similar services. Assets under management (AUM) AUM are assets managed by the Bank on a discretionary basis and in respect of which the Bank earns investment management fees. AUM are beneficially owned by clients and are therefore not reported on the Bank’s Consolidated Statement of Financial Position. Some AUM are also administered assets and are therefore included in assets under administration. Adjusted diluted earnings per share The adjusted diluted earnings per share is calculated by adjusting the diluted earnings per share to add back the non-cash, after-tax amortization of intangible assets related to acquisitions (excluding software). Economic equity and return on economic equity For internal reporting purposes, the Bank attributes capital to its business segments based on their risk profile and uses a methodology that considers credit, market, operational and other risks inherent in each business segment. The amount of risk capital attributed is commonly referred to as economic equity. The economic equity methodology, models and assumptions are updated annually and applied prospectively. Return on economic equity for the business segments is calculated as a ratio of net income attributable to common shareholders of the business segment and the economic equity attributed. Core banking assets Core banking assets are average earning assets excluding bankers’ acceptances and total average assets related to the Global Capital Markets business within Global Banking & Markets. Core banking margin (TEB) This ratio represents net interest income (on a taxable equivalent basis) divided by average core banking assets. This is consistent with the Bank’s Consolidated Statement of Income presentation where net interest income from trading operations is recorded in trading revenues included in other operating income. Operating leverage (TEB) The Bank defines operating leverage as the rate of growth in total revenue (on a taxable equivalent basis), less the rate of growth in operating expenses. 7 Productivity ratio (TEB) Management uses the productivity ratio as a measure of the Bank’s efficiency. This ratio represents operating expenses as a percentage of total revenue (TEB). Return on equity Return on equity is a profitability measure that presents the net income attributable to common shareholders as a percentage of common shareholders’ equity. The Bank calculates its return on equity using average common shareholders’ equity. Regulatory capital ratios Regulatory capital ratios, such as Common Equity Tier 1 (CET1), Tier 1 and Total Capital ratios, have standardized meanings as defined by the Office of the Superintendent of Financial Institutions, Canada. Taxable equivalent basis The Bank analyzes net interest income, other operating income, and total revenue on a taxable equivalent basis (TEB). This methodology grosses up tax-exempt income earned on certain securities reported in either net interest income or other operating income to an equivalent before tax basis. A corresponding increase is made to the provision for income taxes; hence, there is no impact on net income. Management believes that this basis for measurement provides a uniform comparability of net interest income and other operating income arising from both taxable and non-taxable sources and facilitates a consistent basis of measurement. While other banks also use TEB, their methodology may not be comparable to the Bank’s methodology. For purposes of segmented reporting, a segment’s revenue and provision for income taxes are grossed up by the taxable equivalent amount. The elimination of the TEB gross up is recorded in the Other segment. The TEB gross up to net interest income, other operating income, total revenue, and provision for income taxes are presented below: TEB gross up For the three months ended For the year ended TEB Gross up October 31 July 31 October 31 October 31 October 31 ($ millions) Net interest income $
